Order entered January 2, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00955-CV

    ELYAHOU LAVIZADEH AND PARVANEH LAVIZADEH, TRUSTEES OF THE
        ELYAHOU AND PARVANEH LAVIZADEH TRUST 2004, Appellants

                                                V.

                               ALI A. MOGHADAM, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-06627

                                            ORDER
       We REINSTATE this appeal which we abated to allow the trial court an opportunity to

make findings of fact and conclusions of law. The trial court has made findings and conclusions,

and a supplemental clerk’s record containing those findings and conclusions has been filed.

       At the time the appeal was abated, appellants had filed their brief.        To the extent

appellants may wish to amend their brief, we ORDER any amended brief be filed no later than

January 22, 2019. Appellee shall file his brief no later than February 21, 2019.

                                                      /s/   ADA BROWN
                                                            JUSTICE